           Case 1:18-cr-00239-DAD-BAM Document 37 Filed 11/05/20 Page 1 of 2

     DALE A. BLICKENSTAFF - #40681
 1   Attorney At Law
     7081 N. Marks Avenue, # 104
 2
     Fresno, California 93711
 3
     (559) 389-0239 Telephone
     (559) 436-0207 Facsimile
 4   Email: dabnabit74@gmail.com

 5   Attorney for Defendant,
     JIMMY EURESTI
 6

 7

 8                               UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       )   Case No.: 1:18-CR-00239 DAD/BAM
                                                     )
12                                                   )
                           Plaintiff,                    STIPULATION AND ORDER TO
                                                     )   CONTINUE HEARING
13                                                   )
     vs.                                             )
14                                                   )   DATE:       April 19, 2021
     JIMMY EURESTI,                                  )   TIME:       10:00 a.m.
15                                                   )   JUDGE       Honorable Dale A. Drozd
                                                     )
16                         Defendants.               )
                                                     )
17

18          It is hereby stipulated by and between McGregor Scott, United States Attorney and Laurel
19   Montoya, Assistant U.S. Attorney and Dale A. Blickenstaff, Attorney for the Defendant, that the
20   hearing date set for November 30, 2020, at 10:00 a.m. before the Honorable Dale A. Drozd be
21   continued to April 19, 2021, at 10:00 a.m.
22          Mr. Euresti currently is participating in the residential program at Delancey Street in
23   Los Angeles, California. Pretrial Services has received a report from Delancey Street, saying
24   Mr. Euresti is still in the program and living up to his commitment there. Mr. Euresti was released
25   from custody on or about April 8, 2019, to attend and complete the program at Delancey Street.
26   The approximate two year anniversary date of his attendance in that program is April 8, 2021.
27   This matter should be reviewed on April 19, 2021, at 10:00 a.m.
28   ///



                            STIPULATION AND ORDER TO CONTINUE HEARING
                                                1
           Case 1:18-cr-00239-DAD-BAM Document 37 Filed 11/05/20 Page 2 of 2


 1   Dated: November 5, 2020              Respectfully submitted,
 2
                                          McGREGOR W. SCOTT
 3                                        United States Attorney
 4
                                          By /s/ Laurel Montoya
 5
                                          LAUREL MONTOYA, AUSA
 6

 7
                                          By /s/ Dale A. Blickenstaff
 8                                        DALE A BLICKENSTAFF
                                          Attorney for Defendant, JIMMY EURESTI
 9

10
                                                ORDER
11

12          The Court has reviewed and considered the stipulation of the parties to continue the

13   sentencing hearing in this case. Good Cause appearing, the hearing as to Jimmy Euresti, currently

14   set for November 30, 2020, is continued to April 19, 2021, at 10:00 a.m.

15
            IT IS SO ORDERED.
16

17                         Dated:    November 5, 2020
                                                      UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28




                           STIPULATION AND ORDER TO CONTINUE HEARING
                                               2
